DISSENTING OPINION.
GRAVES, J.
I do not concur in what is said in the opinion of my brother Fox, if I properly grasp the meaning of his language, and I think I do.
The opinion in effect holds that under the scant pleadings in this case proof could he made of the loss of sexual powers. In other words, the opinion holds that under these pleadings the plaintiff could recover for the loss of sexual powers, provided it had been shown by proper evidence that the loss of sexual power was the natural result of the injuries specifically named in the petition. To this I do not assent.
I fully agree to what was said by Valliant, J., in paragraph five of the original opinion in the case of Margrane v. Railway, 183 Mo. l. c. 136-7. The injuries charged in the petition in that case were: “His left knee cap was then and there seriously and permanently maimed1, bruised and injured, and plaintiff was thereby otherwise seriously maimed, bruised and injured about his body and limbs and his nervous system thereby likewise seriously and permanently injured and impaired. ” Under such petition the plaintiff undertook to and did prove insomnia and a defective eyesight. It will be noticed that there is alleged serious injuries to the nervous system, as well as injuries to both body and limbs. We take it that the nervous system is as closely connected with the eyes as it is to the genital organs. After discussing the testimony of that case, Judge Valliant finally gets to the petition and the proof which should be made under it. Upon this point, he says: “But even if there had been testimony to that effect, otherwise legitimate, it should not have been received over the ebjec*710tion of the defendant, because it tended to prove serious injurious consequences of the accident beyond those specified in the petition and which the- defendant had no opportunity to answer with evidence to the contrary. The receiving of this evidence in reference to insomnia and diminution of eyesight is the only error affecting the merits of the case that we find in the record, but that we consider serious, and for that reason the judgment is reversed and the cause remanded to be tried again in the light of the law as herein expressed.’’ It is true that upon motion for rehearing the court withdrew paragraph five of the opinion and ordered a remittitur. In my judgment, this paragraph properly declares the law, and I so stated in the case of Price v. Railway Co., 220 Mo. l. c. 435.
It is a well-known fact that from certain kinds of physical injuries, certain results will thereafter inevitably follow. In other words, that such injuries will naturally produce certain conditions and diseases. In such case an allegation in the petition of the injury inflicted would justify proof of such conditions and diseases as would of necessity follow the injury and as to such conditions and diseases the defendant must come prepared to defend. But, on the other hand there are other physical injuries which may or may not produce resulting conditions or diseases. For instance, an injury to the lung might superinduce pneumonia, but not necessarily so. An injury to the nervous system might produce blindness, but not necessarily so. These conditions or diseases last mentioned may as readily come from other causes as from the physical injury or injuries. In such case the petition should be specific, to the end that the defendant could come prepared to meet the issues and show that the condition or disease was not caused by the physical injury. This he cannot do if the impleaded conditions *711or diseases are sprung upon him for the first time at the trial.
The whole difference between the views expressed in the opinion and those I entertain are wrapped up in the question of pleading. I do not think the rule as to the admission of evidence should go as far as my brother puts it. I am of opinion that if a particular injury is sued for in general terms, and if from that injury certain results, conditions, or diseases will inevitably follow, then proof can be made under the general allegation, because defendant must come prepared to defend against that physical injury and all of its inevitable consequences, conditions and diseases.
But on the other hand, if in general terms, a specific physical injury is pleaded, and such injury may or may not produce certain subsequent conditions or diseases, then in my judgment the petition should aver the resulting conditions or diseases, before proof thereof should be admitted. This to the end that fairness may reign in the trial of causes. This, to the end that defendants may know what they are required to meet before having it sprung upon them during the trial.
Under the rule established by this court (and whether such rule is right or reasonable, we will not-now discuss), a motion to make more specific is of no avail, because if the trial court overrule such motion, and the defendant answer over, we have said that the point is waived. It thus appears that in a case where the alleged physical injury might possibly be the super-inducing cause of subsequent conditions or diseases, the defendant is absolutely helpless. He is not advised by the petition and thus has no chance to investigate and show that the condition or disease was from another source, and if he moves for specifications and is erroneously overruled in that, he has no remedy here. I am, therefore, of the opinion that no evidence *712of whatever character was admissible under his petition upon the question of the loss of sexual powers.
Nor do I agree with the opinion upon another proposition, i. e., the question of remittitur. I do agree that the verdict was grossly excessive. Not only so, but that it was so much in excess of what it ought to have been ás to indicate passion and prejudice upon the part of the jury. When such is indicated upon the face of the verdict and record, it vitiates the whole verdict and no part thereof should be permitted to stand. In this case, the verdict was for $10,000. In my judgment, whenever a fair-minded court examines the evidence in a case, and upon conscience is forced to say that the verdict is for double the amount that should be recovered, no remittitur should be requested, but the cause should1 be referred back for trial before a jury not inflicted with passion or prejudice. The very fact that the verdict is so grossly excessive as to require that it be cut in twain, in order to satisfy the conscience of the court, is indisputable evidence that the verdict was the result of passion and prejudice upon the part of the jury, and if so, no part of the verdict is good in law, and no part thereof should be affirmed. A verdict superinduced by passion or prejudice is a legal fraud! and fraud vitiates the whole and not simply a part.
I am therefore of the opinion that this cause should be unconditionally reversed and remanded.